Case 1:14-cv-03676-FB-RLM Document 301 Filed 08/25/21 Page 1 of 3 PageID #: 1785




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------x
  DEREK COPPER, et. al.

                        Plaintiffs,

         -against-
                                                         MEMORANDUM AND ORDER
  CAVALRY STAFFING, LLC, et al.,
                                                         Case No. 1:14-cv-3676-FB
                         Defendant.
  ------------------------------------------------x

  BORRELLI & ASSOCIATES, P.L.L.C.,

                         Third-party Plaintiff,

          -against-

  FLEET STAFF, INC. and RONALD E.
  HEINEMAN,

                         Third-party Defendants.
  ---------------------------------------------------x




 BLOCK, Senior District Judge:

        On July 27, 2021, Magistrate Judge Roanne L. Mann issued a Report and

 Recommendation (“R&R”) recommending that the motion for default judgement

 filed by third-party plaintiff Borrelli & Associates, P.L.L.C. (“B&A”) be granted

 and that B&A be awarded judgment in the amount of $229,816.77, plus pre-

 judgment interest at the rate of nine percent per annum from June 28, 2019 through

                                                 1
Case 1:14-cv-03676-FB-RLM Document 301 Filed 08/25/21 Page 2 of 3 PageID #: 1786




 the date of entry of final judgment, and post-judgment interest pursuant to 28 U.S.C.

 § 1961(a). Magistrate Judge Mann also concluded that both third-party defendant

 Fleet Staff, Inc. (Fleet) and third-party defendant Ronald E. Heineman

 (“Heineman”) are liable for the awarded judgement.

       On a motion for default judgment, factual allegations that the plaintiff makes

 in the complaint must be sufficient to establish a right to relief. See City of New York

 v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011). Magistrate Judge

 Mann concluded that B&A established an action for breach of contract by adequately

 pleading: (1) the existence of a contract between third-party defendant Fleet and

 Cavalry Staffing, LLC, et. al. (“Cavalry”); (2) performance of the contract by

 Cavalry; (3) breach of the contract by Fleet by failing to pay the balance of damages

 owed in this action; and (4) damages suffered by B&A because of the breach. See

 Orlander v. Staples, Inc., 802 F.3d 289, 294 (2d Cir. 2015) (listing elements of

 breach of contract).

       In addition, Magistrate Judge Mann concluded that Heineman, the owner and

 CEO of Fleet, is jointly and severally liable in his personal capacity for Fleet’s

 breach of contract. Under New York law, the corporate veil may be pierced if an

 individual exercised control over the corporation with respect to the transaction at

 issue, and this control was used to commit the wrong for which damages are sought.

 See MAG Portfolio Consult, GMBH v. Merlin Biomed Grp. LLC, 268 F. 3d 58, 63


                                            2
Case 1:14-cv-03676-FB-RLM Document 301 Filed 08/25/21 Page 3 of 3 PageID #: 1787




 (2d Cir. 2001). Heineman exercised complete dominion over Fleet by intermingling

 the corporation’s funds with his personal funds and by transacting for Fleet at his

 sole discretion.

       If clear notice has been given of the consequences of failing to object and

 there are no objections, the Court may adopt the R&R without de novo review. See

 Smith v. Campbell, 782 F.3d 93, 102 (2d Cir. 2015) (“Where parties receive clear

 notice of the consequences, failure to timely object to a magistrate's report and

 recommendation operates as a waiver of further judicial review of the magistrate's

 decision.”) (internal citations omitted). The Court will excuse the failure to object

 and conduct de novo review if it appears that the magistrate judge may have

 committed plain error. See Spence v. Superintendent, Great Meadow Corr. Facility,

 219 F .3d 162, 174 (2d Cir. 2000). No such error appears here. Accordingly, the

 Court adopts the R&R without de novo review and directs the Clerk to enter

 judgment in accordance with the R&R.



 SO ORDERED.



                                              __/S/ Frederic Block_________
                                              FREDERIC BLOCK
                                              Senior United States District Judge

    Brooklyn, New York
    August 25, 2021
                                          3
